Cuyahoga App. Nos. 91515, 91516, 91517, 91518, 91519, 91521, 91522, 91523, 91524, 91525, 91526, 91527, 91528, 91529, 91530, 91531, and 91532, 2009-Ohio-2031. Discretionary appeal accepted; appeal held for the decision in 2008-2502, State v. Bodyke, Huron App. Nos. H-07-040, H-07-041, and H-07-042, 2008-Ohio-6387; and briefing schedule stayed as to the appeal.
Discretionary cross-appeal accepted. Briefing on the cross-appeal shall proceed in accordance with the Rules of Practice of the Supreme Court of Ohio.